Exhibit 99.1 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholder of SolarCity Corporation We have audited the accompanying consolidated balance sheets of SolarCity Corporation (the Company) as of December31, 2016 and 2015, and the related consolidated statements of operations, equity, and cash flows for each of the three years in the period ended December31, 2016. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits.
